Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-cv-22471-DPG


  NORTH AMERICAN SUGAR INDUSTRIES INC.,

                                   Plaintiff,

                        v.

  XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
  CO., LTD., GOLDWIND INTERNATIONAL
  HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
  BBC CHARTERING USA, LLC, and
  BBC CHARTERING SINGAPORE PTE LTD.,

                                   Defendants.




           PLAINTIFF NORTH AMERICAN SUGAR INDUSTRIES INC.’S
         MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY
                  AND SUPPORTING MEMORANDUM OF LAW




                        Andrea E. Neuman (pro hac vice)     David S. Mandel
                        Rahim Moloo (pro hac vice)          FBN 38040
                        Casey Kyung-Se Lee (pro hac vice)   MANDEL & MANDEL LLP
                        GIBSON, DUNN & CRUTCHER LLP         169 East Flagler Street, Suite 1224
                        200 Park Avenue, 47th Floor         Miami, FL 33131
                        New York, NY 10166-0193             Telephone: (305) 374-7771
                        Telephone: (212) 351-3883           dsm@mandel.law
                        Facsimile: (212) 351-5303
                        aneuman@gibsondunn.com              Miguel A. Estrada (pro hac vice)
                        rmoloo@gibsondunn.com               Audi K. Syarief (pro hac vice)
                        clee@gibsondunn.com                 GIBSON, DUNN & CRUTCHER LLP
                                                            1050 Connecticut Avenue, NW
                                                            Washington, DC 20036-5306
                                                            Telephone: (202) 955-8257
                                                            Facsimile: (202) 530-9616
                                                            mestrada@gibsondunn.com
                                                            asyarief@gibsondunn.com
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 2 of 20




         Plaintiff North American Sugar Industries Inc. (“American Sugar”) respectfully moves

  for leave to conduct jurisdictional discovery to respond to the motions to dismiss pursuant to

  Federal Rule of Civil Procedure 12(b)(2) (the “Rule 12(b)(2) Motions”) filed by Defendants

  Goldwind International Holdings (HK) Ltd. (“Goldwind International”), DSV Air & Sea Inc.

  (“DSV”), BBC Chartering USA, LLC (“BBC USA”), and BBC Chartering Singapore PTE Ltd.

  (“BBC Singapore”) (collectively, “Defendants”).1 Dkt. Nos. 48, 52–53. For the reasons set forth

  below, and assuming the ability to conduct remote depositions, American Sugar requests sixty

  (60) days to conduct discovery on issues of personal jurisdiction (including third-party discovery

  as appropriate), and an additional twenty-one (21) days from the close of jurisdictional discovery

  to file a consolidated response to Defendants’ Rule 12(b)(2) Motions.2

                                  PRELIMINARY STATEMENT

         American Sugar’s well-pleaded complaint details Defendants’ violations of the Helms-

  Burton Act through their involvement in two shipments of equipment from China to American

  Sugar’s confiscated Cuban shipping port, with planned and purposeful stops in Miami, Florida,

  immediately before arriving in Cuba. One Defendant now admits that those stops in Florida

  were necessary to gain clearance from U.S. Customs beforehand and ensure that the shipments

  did not violate additional federal laws. Defendants nonetheless challenge the Court’s exercise of

  personal jurisdiction by baldly disputing allegations in the complaint and making conclusory

  denials of involvement in the requisite Florida stops.




  1
   For purposes of this motion, the term “Defendants” does not include Defendant Xinjiang
  Goldwind Science & Technology Co., Ltd., which has not yet filed a response to the complaint.
  2
    Pursuant to this Court’s order, Dkt. No. 58, American Sugar will file a consolidated response
  no longer than fifty (50) pages to Defendants’ Rule 12(b)(2) Motions to Dismiss.


                                                   2
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 3 of 20




         But Defendants’ denials flatly conflict with records they filed with the U.S. government

  and with publicly available information. DSV, for example, claims that customs information it

  submitted to the U.S. government—which establishes DSV’s involvement in the at-issue

  shipments, and is described in the complaint—was the result of a “clerical error,” and should

  have been submitted instead on behalf of a foreign affiliate. Goldwind International fails to

  acknowledge its own repeated public statements (also cited in American Sugar’s complaint)

  announcing its execution of a supply contract for the equipment transported on the two voyages.

  Similarly, BBC USA nowhere addresses the contents of its parent group’s website advising that

  BBC USA would have been the point of contact for the two shipping vessels once they entered

  the Gulf of Mexico with the equipment.

         Further, Defendants make caveated admissions of some involvement in the shipments,

  but then state in a conclusory fashion that such involvement is immaterial. DSV, for instance,

  admits taking steps to address licensing and compliance issues with the BBC Moonstone

  shipment, but supposedly only “outside of Florida.” BBC Singapore, in turn, admits that it was

  the agent for the vessel operator of both shipments, but nevertheless claims that its contact with

  Florida was merely “incidental.” Indeed, per Defendants, no one had responsibility for the stops

  in Florida they admit the vessels were legally required to make.

         American Sugar has no obligation to accept Defendants’ convenient yet untested denials

  and claims at face value. To the contrary, jurisdictional discovery is “highly favored” in this

  Circuit, S.A.S.B. Corp. v. Concordia Pharm., Inc., 2016 WL 10953760, at *2 (S.D. Fla. Aug. 26,

  2016) (collecting cases), and courts have recognized that such discovery is appropriate where a

  defendant’s challenges to personal jurisdiction raise disputes about facts that would support a

  plaintiff’s jurisdictional allegations, or present a risk that a defendant is withholding information




                                                    3
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 4 of 20




  about its contacts with the forum. See Aviation One of Fla., Inc. v. Airborne Ins. Consultants

  (PTY), Ltd, 722 F. App’x 870, 878 (11th Cir. 2018); UnitedHealthcare of Fla., Inc. v. Am. Renal

  Assocs. Holdings, Inc., 2016 WL 8794534, at *1 (S.D. Fla. Dec. 5, 2016). Defendants’

  arguments and supporting declarations readily meet these thresholds for jurisdictional discovery.

  Those submissions deny certain of American Sugar’s alleged jurisdictional facts outright, and

  raise serious doubts over Defendants’ purported lack of involvement in the shipments at issue.

  The Court should therefore permit American Sugar to conduct jurisdictional discovery in this

  case.

                                           BACKGROUND

            A.     American Sugar’s Allegations in Support of Personal Jurisdiction

            American Sugar filed this action on June 15, 2020 against Defendants for “trafficking” in

  its confiscated property in Cuba—including its confiscated shipping port (the “Confiscated Port”

  or “Puerto Carupano”) in violation of the Helms-Burton Act.3 Dkt. No. 1. (“Compl.”). The Act

  defines “trafficking” broadly to capture not only those who “use[]” or “engage[] in a commercial

  activity using or otherwise benefiting from” the confiscated property, but also those who

  “cause[], direct[], participate[] in, or profit[] from” such use or engagement, knowingly and

  intentionally. 22 U.S.C. § 6023(13)(A). Here, as American Sugar alleges in its complaint,

  Defendants illegally trafficked in confiscated property by participating in two shipments of wind

  farm equipment that intentionally stopped in Florida before proceeding directly to the

  Confiscated Port to complete delivery in Cuba. Compl. ¶¶ 134–38, 169–73; see also Dkt. No. 48

  at 5–6.



  3
    Title III of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (codified
  at 22 U.S.C. §§ 6081–85).


                                                    4
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 5 of 20




         Specifically, Goldwind International, a foreign wind farm equipment manufacturer,

  caused its parent company, Xinjiang Goldwind Science & Technology Co., Ltd. (“Goldwind

  Science”), to ship wind farm equipment from China to a state-owned Cuban entity, Empresa

  Importadora-Exportadora de Objetivos Electro-Energéticos (“Energoimport”). Compl. ¶¶ 88–89,

  106, 149, 202. The equipment was loaded onto two shipping vessels, the BBC Moonstone and

  the BBC Jade, both of which belong to the “Briese Group,” a network of companies that includes

  BBC USA and BBC Singapore. Id. ¶¶ 23, 104, 111–13, 115, 154.

         Before arriving at the Confiscated Port, the BBC Moonstone and the BBC Jade each

  stopped in Florida not only to refuel and resupply, id. ¶¶ 134–39, 169–74, but also to comply

  with U.S. laws other than the Helms-Burton Act. As Defendant BBC Singapore admits, the

  equipment onboard the BBC Moonstone and BBC Jade was “deemed to be an export of U.S.

  manufactured goods, which required an export license and clearance by U.S. customs officials in

  the U.S.” See Dkt. No. 50-1 ¶ 16. Accordingly, before the equipment could be delivered to

  Cuba, both ships had to stop in Miami to obtain authorization under U.S. laws governing

  sanctions on Cuba, which provide for certain licenses to export “items from the United States to

  . . . Cuba.” 31 C.F.R. § 515.533. By contrast, had the two vessels traveled from China to Cuba

  without a stopover in Florida, the shipments would have been ineligible for such authorization

  under U.S. sanctions, since they would have lacked the requisite shipment designation “from the

  United States.”

         In addition, DSV, BBC USA, and BBC Singapore provided transportation and/or

  logistical services supporting the shipments, the two vessels, and their stops in Florida and Cuba.

  Compl. ¶¶ 108–15, 156–60. And after delivering equipment to the Confiscated Port, the BBC

  Moonstone proceeded to deliver cargo to BBC USA in Port Arthur, Texas. Id. ¶ 140.




                                                   5
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 6 of 20




         B.      Defendants Argue Lack of Personal Jurisdiction by Disputing Allegations in
                 the Complaint and Denying Involvement in the Requisite Florida Stops

         Defendants filed their respective Rule 12(b)(2) Motions on August 31, 2020. Dkt. Nos.

  48, 52, 53. Without exception, each of those motions argues that this Court lacks personal

  jurisdiction over Defendants by disputing factual allegations in the complaint, while relying on a

  self-serving declaration from a corporate officer that attests to either no or limited involvement in

  the shipments’ stopovers in Florida before proceeding to the Confiscated Port.4 Dkt. No. 48 at

  2–7; Dkt. No. 52 at 2, 5; Dkt. No. 53 at 5.

         Notably, BBC Singapore, the only Defendant to submit documentary evidence regarding

  the two shipments, is also the only Defendant to admit that the intermediate stops were

  necessary. In BBC Singapore’s words, the Florida stopovers were “required because the cargo,

  which consisted in part of U.S.-manufactured goods, needed to clear U.S. customs in the U.S.”

  Schoennmann Decl. ¶ 20 (emphasis added). And the documents BBC Singapore attaches in

  support show that the BBC Jade and the BBC Moonstone stopped in Miami for the express

  purpose of obtaining necessary clearance from U.S. Customs to complete the shipments to the

  Confiscated Port. See Schoennmann Decl., Exhs. E–F (“Clearance is Granted to Foreign Port

  Named in Item 12,” i.e., “Puerto Carupano, Cuba”), Dkt. Nos. 50-5, 50-6.

                                       LEGAL STANDARDS

         Plaintiffs have “a qualified right to conduct jurisdictional discovery,” Aviation One of

  Fla., Inc. v. Airborne Ins. Consultants (PTY), Ltd, 722 F. App’x 870, 878 (11th Cir. 2018), which



  4
    Defendants submitted declarations from the following individuals: (1) Zhu Hui, Chief
  Financial Officer of Goldwind International, Dkt. No. 53-1 (“Hui Decl.”); (2) Kenneth
  Witkowski, Director of Quality & Compliance for DSV, Dkt. No. 52-1 (“Witkowski Decl.”);
  (3) Per Petersen, President of BBC USA, Dkt. No. 49 (“Petersen Decl.”); and (4) Lars
  Schoennmann, Managing Director of BBC Singapore, Dkt. No. 50 (“Schoennmann Decl.”).


                                                   6
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 7 of 20




  is “highly favored” before resolving a motion to dismiss for lack of personal jurisdiction,

  S.A.S.B. Corp. v. Concordia Pharm., Inc., 2016 WL 10953760, at *2 (S.D. Fla. Aug. 26, 2016)

  (collecting cases). Accordingly, a federal court’s “power to order jurisdictional discovery” “‘is

  not entirely discretionary.’” RMS Titanic, Inc. v. Kingsmen Creatives, Ltd., 579 F. App’x 779,

  790 (11th Cir. 2014) (quoting Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 729 (11th Cir.

  1982)). “[R]esolution of a pretrial motion that turns on findings of fact—for example, a motion

  to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2)—may require

  some limited discovery before a meaningful ruling can be made.” Id. (quoting Chudasama v.

  Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)).

         Jurisdictional discovery “is appropriate when there is a dispute about the ‘facts that would

  support [the plaintiff’s] allegations of jurisdiction.’” Aviation One of Fla., 722 F. App’x at 878

  (quoting Majd-Pour v. Georgiana Cmty. Hosp., Inc., 724 F.2d 901, 903 (11th Cir. 1984)). “A

  genuine dispute exists when the Court ‘cannot resolve the [jurisdictional] issue without additional

  evidence.’” Deane v. Royal Caribbean Cruises, Ltd. et al., No. 19-cv-23127 (J. Gayles), Paperless

  Order, Dkt. No. 33 (quoting Evans v. Wurkin Stiffs, Inc., No. 15-cv-61934, 2016 WL 8793339, at

  *5 (S.D. Fla. Mar. 21, 2016)) (citing Eaton, 692 F.2d at 729). In identifying such disputes, a

  plaintiff should “specify what information could or should be discovered through jurisdictional

  discovery that would affect the Court’s jurisdictional analysis.” Id. (quotation marks omitted)

  (citing Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 n.7 (11th Cir. 1999)).

                                            ARGUMENT

  I.     This Court Should Grant Jurisdictional Discovery to Vet Defendants’ Denials of
         Involvement in the Requisite Florida Stops

         In response to American Sugar’s allegations regarding the two stops in Miami, Florida,

  Defendants marshal declarations from their respective personnel that soft-pedal or deny outright



                                                   7
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 8 of 20




  their involvement in those stopovers. As explained below, these assertions reveal genuine

  disputes over “facts that would support [American Sugar’s] allegations of jurisdiction,” Aviation

  One of Fla., 722 F. App’x at 878, and warrant discovery—particularly where Defendants’

  statements conflict with Defendants’ filings with the U.S. government and with Defendants’

  public statements.

         A.      DSV’s Denials Conflict with Its Prior Submissions to U.S. Customs and
                 Consist of Conclusory Attempts to Downplay Its Involvement in the Florida
                 Stopover

         The Court should permit American Sugar to take discovery from DSV so that it may

  obtain evidence regarding DSV’s involvement in the Florida stops and resolve the discrepancy

  between DSV’s statements to the Court and records DSV filed with U.S. Customs and Border

  Protection (“U.S. Customs”). DSV attests that it “was not a carrier and did not provide

  transportation services” for the shipment of wind farm equipment onboard the BBC Moonstone

  to the Confiscated Port. Dkt. No. 52 at 2; Witkowski Decl. ¶¶ 8–23. But this denial contradicts

  DSV’s submissions to U.S. Customs in connection with that shipment. See Declaration of John

  Auerbach (“Auerbach Decl.”), Exhs. A-1, A-2. Those submissions list “DSVF” as the code for

  the relevant “Carrier.” DSVF is also the prefix used for the two bill of lading numbers listed in

  the U.S. Customs submissions (DSVFHPR0023755 and DSVFHPR0023752). DSV admits that

  “DSVF” is its unique, official Standard Carrier Alpha Code,5 and that it did in fact use this code




  5
    Carrier companies that have registered with the National Motor Freight Traffic Association
  must use their unique Standard Carrier Alpha Code in their Cargo Declarations. See 19 C.F.R.
  § 4.7a(c)(2)(iii).



                                                   8
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 9 of 20




  in its submissions to U.S. Customs for the BBC Moonstone shipment. See Dkt. No. 52 at 2;

  Witkowski Decl. ¶ 8.6

         DSV, however, claims that its use of “DSVF” was a “clerical error,” and that its

  submissions to U.S. Customs should have identified its affiliate, DSV Ocean Transport A/S, as

  the carrier for the BBC Moonstone shipment. Witkowski Decl. ¶ 8. Although DSV specifies

  two bills of lading numbers purportedly evincing this “clerical error,” see id., DSV did not attach

  those bills of lading—or for that matter, any underlying documents supporting its attached

  declaration—to its Rule 12(b)(2) Motion. That failure to provide supporting documentation

  warrants jurisdictional discovery, since “[a] plaintiff is not required to rely exclusively on a

  defendant’s affidavit for resolution of a jurisdictional issue.” Ash v. Royal Caribbean Cruises

  Ltd., 2013 WL 12122147, at *1 (S.D. Fla. June 11, 2013) (citing Blanco v. Carigulf Lines, 632

  F.2d 656, 658 (5th Cir. 1980)) (granting jurisdictional discovery).

         DSV’s assertions also conflict with information provided by another Defendant, BBC

  Singapore. The transportation documents BBC Singapore attached to its filings make no

  mention of DSV Ocean Transport A/S, which DSV claims was the actual carrier for the BBC

  Moonstone shipment. Instead, they record the participation of two other DSV affiliates, DSV

  Air & Sea A/S and DSV Air & Sea Co. Ltd. (Tianjin branch). See Schoennmann Decl., Exhs.

  A–C (chartering agreement and master bills of lading), Dkt. Nos. 50-2, 50-3, 50-4. Absent

  jurisdictional discovery, American Sugar will be unable to present additional evidence on

  whether and to what extent DSV and/or its affiliates were involved in the BBC Moonstone

  shipment. “Clearly, there is no way for [American Sugar] to have personal knowledge of the


  6
    See also DSV, Fact Sheet, DSV Global Transport and Logistics, https://www.us.dsv.com/
  about-DSV/press/fact-sheet (last visited Sept. 29, 2020) (identifying “DSVF” as DSV’s
  “NVOCC SCAC Code”), cited in Compl. ¶ 117.


                                                    9
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 10 of 20




   inner workings of [the DSV group’s] various business organizations,” Exhibit Icons, LLC v. XP

   Companies, LLC, 2008 WL 616104, at *2 (S.D. Fla. Mar. 3, 2008). Of course, regardless of

   whether one or more corporate affiliates of DSV also participated in the shipment to the

   Confiscated Port, DSV’s bare claim that its own filings with the U.S. government were somehow

   mistaken cannot defeat jurisdiction, and warrants further inquiry. Whether DSV participated

   directly or directed and/or caused one or more of these affiliates to arrange for the Miami stop is

   a factual determination that is material to the personal jurisdiction analysis.

          Further, despite broadly disclaiming involvement in many aspects of the BBC Moonstone

   shipment—again, without providing any supporting documentation, Witkowski Decl. ¶¶ 8–24—

   DSV nevertheless concedes that it participated in and supported the BBC Moonstone shipment

   through Miami and Cuba: its compliance personnel discussed a “limited compliance issue”

   regarding the BBC Moonstone shipment; called the Commerce Department to discuss the export

   license issued for the BBC Moonstone shipment; and electronically submitted the above-

   described forms for the shipments to U.S. Customs. Witkowski Decl. ¶ 16. DSV styles these

   activities as “limited” and outside of Florida, id. ¶ 17, despite the fact that its marketing materials

   describe a comprehensive suite of U.S. Customs-related services and “Customs Agents” in

   Miami and Orlando.7 In any event, DSV’s self-serving labels (which American Sugar disputes)

   coyly leave unanswered whether DSV’s activities were directed at Florida, where the BBC



   7
     See DSV Air & Sea Inc., US Customs Brokerage and Compliance Presentation, 2019,
   available at https://www.us.dsv.com/customs-brokerage/customs-brokerage (last visited Sept. 29,
   2020). While not a subject of this action, a Goldwind Science shipment of wind farm equipment
   to South Africa was supported by a DSV corporate affiliate that fully took care of “customs
   clearance, port charges and supervision.” DSV, Latest News, Playing our role in generating
   wind power, Sept. 10, 2019, https://www.za.dsv.com/About-DSV/press/News/2019/09/playing-
   our-role-in-generating-wind-power (last visited Sept. 29, 2020).




                                                     10
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 11 of 20




   Moonstone docked, and crew presented an export license to U.S. Customs officials. DSV’s

   silence on the matter provides additional support for permitting jurisdictional discovery in this

   case. See Ash, 2013 WL 12122147, at *1; Exhibit Icons, LLC, 2008 WL 616104, at *2.

          For these reasons, the Court should grant American Sugar leave to seek jurisdictional

   discovery from DSV. Such discovery will reveal the extent of DSV’s participation in the

   requisite Florida stops, and DSV’s other relevant contacts with Florida; in addition, it will permit

   American Sugar to obtain the evidentiary basis, if any, for (among other things) DSV’s

   assertions that: its submissions to U.S. Customs for the BBC Moonstone shipment was a

   “clerical error”; another affiliate was the actual carrier for that shipment; and its involvement in

   the BBC Moonstone’s requisite stop in Miami, Florida was “limited” or occurred solely outside

   Florida.

          B.      Goldwind International’s Denials of Involvement Are Irreconcilable with the
                  Company’s Prior Public Statements

          Jurisdictional discovery from Goldwind International is warranted because its prior

   public statements squarely belie its professed lack of involvement in the two shipments. See

   Dkt. No. 53 at 2–4. Goldwind International claims that it “is not a party to any contract with . . .

   Energoimport[], including but not limited to any contract regarding . . . the Herradura Wind

   Farm Project,” Hui Decl. ¶ 5; or to any contracts with common carriers, including BBC USA,

   BBC Singapore, or DSV, regarding the Herradura Wind Farm Project, id. ¶¶ 6–7. But Goldwind

   International’s prior public statements flatly contradict these representations to the Court. In

   2013, Goldwind International reported “sign[ing] a 51MW wind turbine supply contract with

   Energoimport[,]” in which it would provide customized wind turbines for “[t]he La Herradura




                                                    11
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 12 of 20




   project.”8 Then in its 2017 quarterly report (referenced in the complaint), Goldwind

   International again reported signing a “commercial contract for the 51MW La Herradura Phase I

   wind farm project with Cuba Energy Import Company (Energoimport).”9 See Compl. ¶ 91. The

   news of Goldwind International’s supply contract was widely reported in the press.10 And

   Goldwind International’s above-described publications identify Goldwind International as the

   party to the agreement, and nowhere suggests that some other corporate affiliate was the actual

   signatory. Moreover, as a wholly owned subsidiary of Goldwind Science, Goldwind

   International had no reason to announce the activities of its parent.

          Here, however, Goldwind International fails to acknowledge its prior public statements

   regarding its supply deal with Energoimport. Instead, Goldwind International cagily asserts it is

   not currently a party to any contracts with Energoimport or any of the other Defendants (or their

   affiliates)—without addressing whether Goldwind International has ever contracted with such

   entities regarding the relevant shipments through Florida. See Hui Decl. ¶¶ 5–7.

          In short, the only evidence submitted by Goldwind International in support of its Rule

   12(b)(2) Motion is a declaration conveniently asserting its lack of involvement in the Florida

   stops. See id. American Sugar should be afforded the opportunity to test these blanket


   8
     Goldwind International, Goldwind Wins 51MW Wind Turbine Order in Cuba, Dec. 18, 2013,
   available at http://www.goldwindinternational.com/content/details_16_298.html?_sm_au_
   =iVVKNjJT4S4QP54MFcVTvKQkcK8MG (last visited Sept. 29, 2020).
   9
      Goldwind International, GWI Quarterly Q2 2017, Volumes 8, 10, available at
   http://www.goldwindinternational.com/upload/contents/2017/07/20170711143813_72618.pdf
   (last visited Sept. 29, 2020).
   10
      See, e.g., Stephen Nielsen & Feifei Shen, Goldwind Supplies 51 Megawatts of Wind Turbines
   for Cuba Project, Bloomberg, Dec. 18, 2013, available at https://www.bloomberg.com/
   news/articles/2013-12-18/goldwind-supplies-51-megawatts-of-wind-turbines-for-cuba-project
   (last visited Sept. 29, 2020); Mao Pengfei, Goldwind wins 51MW deal in Cuba, Wind Power
   Monthly, Dec. 19, 2013, available at https://www.windpowermonthly.com/article/1225321/
   goldwind-wins-51mw-deal-cuba (last visited Sept. 29, 2020).


                                                    12
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 13 of 20




   statements through discovery. See Ash, 2013 WL 12122147, at *1; Perricone v. Carnival

   Corporation, No. 15-cv-20309 (J. Gayles), Endorsed Order Staying Case, Dkt. No. 32 (S.D. Fla.

   Sept. 9, 2016) (allowing jurisdictional discovery where a defendant filed an affidavit containing

   boilerplate statements that they lacked contacts with Florida); id., Dkt. No. 24 at 3 (plaintiff’s

   request for jurisdictional discovery, quoting defendant’s affidavit); see also Blanco, 632 F.2d at

   658. Given Goldwind International’s prior statements, which announce its commercial deal with

   Energoimport to (among other things) supply wind farm equipment, one would expect Goldwind

   International to have caused or otherwise been involved in arranging for the delivery of the

   relevant equipment to Energoimport—including any stops in the United States necessary to

   comply with U.S. sanctions laws. Discovery here should therefore reveal the precise role

   Goldwind International played in the requisite Florida stops and any other relevant contacts with

   Florida.

          C.         BBC USA’s Blanket Denial of Involvement Is at Odds with Its Publicly-
                     Disclosed Role for Shipments Such as Those in this Case

          BBC USA’s blanket denial of involvement in the at-issue shipments likewise merits

   examination through jurisdictional discovery. BBC USA claims that it “did not act as agent for

   the charters of the two ships’ voyages involved in this case,” Dkt. No. 48 at 3, and goes on to

   assert that it—

              “has not conducted, and currently does not conduct, any business or operations in or
               from the State of Florida, or from anywhere else, that involve the shipment of goods
               to or from Puerto Carupano . . . ,” Petersen Decl. ¶ 7;

              “played no role, as agents for the vessel operators or otherwise, in connection with the
               charters of the BBC Moonstone or the BBC Jade, which involved shipments of
               equipment from China to Cuba and that are the subject of the complaint in this
               action,” id. ¶ 8; and




                                                    13
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 14 of 20




             “did not provide support of any kind, including logistical support, for the vessels in
              connection with the charters for or the delivery of cargo to [Puerto Carupano],” id. ¶
              9.

   But publicly available information regarding BBC USA’s operations casts doubt on these

   statements. BBC USA is located in the Houston area, is a part of the Briese Group, and is the

   Briese Group’s key regional office and agent in the United States.11 According to BBC

   Chartering’s website, when any Briese Group ship reaches the Gulf of Mexico or the Caribbean

   Sea, BBC USA becomes the point of contact for that particular ship.12 Consequently, even if

   BBC USA did not initially charter the relevant shipments to the Confiscated Port, it nonetheless

   would have supported them (directly or indirectly) once they fell within BBC USA’s regional

   ambit.13

          In addition, BBC USA does not dispute that it arranged for certain equipment to be

   delivered to it in Port Arthur, Texas and that this equipment was on board the BBC Moonstone

   when it stopped at, and benefited from, ports in Florida and Cuba (the stops immediately

   preceding the Texas delivery). Dkt. No. 48 at 4. But BBC USA is completely silent as to any

   additional Florida contacts related to this Texas shipment or otherwise. Indeed, evidence



   11
     See BBC Chartering: Houston, https://www.bbc-chartering.com/informations/contact/north-
   america/houston.html (last visited Sept. 29, 2020) (identifying BBC USA as “agents” located in
   Houston).
   12
       See BBC Chartering – Worldwide Sailings, Sept. 29, 2020, https://www.bbc-chartering.com/
   fileadmin/user_upload/Downloads/Worldwide_Positions.pdf (last visited Sept. 29, 2020) (listing
   ships in the “US Gulf,” for which the “Houston office” should be contacted).
   13
      In addition, BBC Singapore and BBC USA assert that non-party BBC Chartering Carriers
   GmbH was the “operator” of both the BBC Moonstone and BBC Jade, and claim that American
   Sugar incorrectly identified non-party BBC Chartering & Logistic GmbH & Co. KG (“BBC
   Logistic”) as the operator of the BBC Jade. Yet, submissions to the U.S. Customs regarding the
   relevant BBC Jade shipments identify the “Carrier” as “ BBCH,” the official Standard Carrier
   Alpha Code for BBC Logistic. See Auerbach Decl., Exhs. A-3, A-4.



                                                  14
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 15 of 20




   provided by BBC Singapore suggests that this Texas-bound equipment was involved in the U.S.

   Customs clearance process in Miami, which itself was necessary to ensure that the shipment of

   wind farm equipment to the Confiscated Port did not violate additional federal laws. See

   Schoennmann Decl., Exh. E (Clearance Statement issued by U.S. Customs stating that BBC

   Moonstone was carrying cargo destined for “Port Arthur, TX via Port Carupano”), Dkt. No. 50-

   6.14

            As with Goldwind International, the only evidence submitted by BBC USA in support of

   its Rule 12(b)(2) Motion is a single declaration containing blanket statements denying its

   involvement in the Florida stop. American Sugar should be afforded the chance to test these

   statements and seek evidence of BBC USA’s relevant contacts with Florida. See Ash, 2013 WL

   12122147, at *1; Perricone, No. 15-cv-20309 (J. Gayles), Endorsed Order Staying Case, Dkt.

   No. 32. Jurisdictional discovery will help show (among other things): (1) the degree of BBC

   USA’s involvement in the Florida stop of the shipments of wind farm equipment to Cuba and/or

   the shipment of equipment to Texas by way of Florida and Cuba; and (2) BBC USA’s other

   relevant contacts with Florida. In particular, such discovery should reveal whether and to what

   extent BBC USA was in contact with the masters of the BBC Jade and the BBC Moonstone, the

   Florida port agents, and any other Florida entities or persons that were involved in the shipments

   at issue in this case. See Schoennmann Decl., Exhs. D–E (Clearance Statements stating the ship

   master and port agent of the BBC Moonstone and BBC Jade), Dkt. Nos. 50-5, 50-6.




   14
        BBC Singapore appears to have attached only the first two pages of the Clearance Statement.


                                                   15
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 16 of 20




          D.        American Sugar Should Be Permitted to Probe BBC Singapore’s Admitted
                    Involvement in the Shipments at Issue and Its Assertion That the Florida
                    Stopovers Were “Incidental”

          Critically, BBC Singapore’s declaration largely supports the Court’s exercise of personal

   jurisdiction. Consistent with American Sugar’s allegations, Compl. ¶¶ 115, 160, BBC Singapore

   admits that it “acted as agent” for its affiliate BBC Chartering Carriers GmbH & Co. KG (“BBC

   Carriers”) in connection with chartering the BBC Moonstone and BBC Jade: it signed the

   relevant chartering agreement on BBC Carriers’ behalf, issued master bills of lading for the

   shipped goods, and obtained clearances for those goods from U.S. Customs officials in Miami,

   Florida. Dkt. No. 48 at 5–6.

          Moreover, BBC Singapore admits that the Miami stops were deliberately aimed at

   ensuring completion of the shipment to the Confiscated Port in compliance with additional

   federal laws: Those stops were “required because the cargo, which consisted in part of U.S.-

   manufactured goods, needed to clear U.S. customs in the U.S.,” Schoennmann Decl. ¶ 20

   (emphasis added). In addition, the relevant chartering agreement, which BBC Singapore signed

   (thereby agreeing to execute a shipment stopping in Miami), clearly states that the shipments will

   proceed from “Tianjin, Lingang terminal via Miami, US to Carupano, Cuba.” Schoennmann

   Decl., Exh. A, Dkt. No. 50-2. The Miami stops are further integrated into the terms of the

   chartering agreement. Id. at 7 (while in Miami, a 24-hour grace period is provided to account for

   “[t]ime lost due to swell/tide/congestion”). There is also a provision addressing the export

   license that was ultimately presented in Miami. Id. at 8 (“DSV (Merchants) warrant and

   guarantee that all licenses/permits are in order and approved by the US Department of

   Commerce and, if required, by the Office of Foreign Asset Control, and that the cargo is non-

   sanctioned.”).




                                                   16
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 17 of 20




          BBC Singapore, however, nevertheless insists that these facts do not suffice for the Court

   to exercise personal jurisdiction over it. In light of this denial, discovery is warranted for at least

   two reasons. First, BBC Singapore’s declaration contradicts its Rule 12(b)(2) Motion by stating

   that it was BBC Carriers (not BBC Singapore) that issued the master bills of lading. Compare

   Schoennmann Decl. ¶¶ 11, 13, with Dkt. No. 48 at 6. American Sugar should be afforded the

   opportunity to conduct discovery on this point, and not be limited to what BBC Singapore elects

   to disclose.

          Second, despite its admissions, BBC Singapore characterizes the Miami, Florida stops as

   “incidental,” id. at 19, because “[n]either BBC Carriers nor BBC Singapore requested or required

   that the ships stop in Florida on their way to Cuba,” Schoennmann Decl. ¶ 20. If so, then

   American Sugar should be permitted to conduct discovery on the factual basis for BBC

   Singapore’s claim that the Miami stops were merely “incidental.” Such discovery is important,

   since it is simply implausible that BBC Singapore (or any Defendant, for that matter) would have

   planned and/or executed a shipment to the Confiscated Port without taking what it considered to

   be a necessary step to ensure compliance with applicable U.S. trade laws (i.e., stopping in

   Miami). American Sugar thus has a reasonable basis for seeking jurisdictional discovery, which

   would aid the Court in resolving this dispute.

          And while BBC Singapore admits to signing chartering agreements, issuing bills of

   lading, and receiving clearance statements, nowhere in its declaration does BBC Singapore aver

   that these activities comprise the full extent of its contacts with Florida. Jurisdictional discovery

   should reveal the degree of BBC Singapore’s involvement in the Florida stops. In particular,

   such discovery could shed light on: (1) the extent to which BBC Singapore actively tracked and

   managed the ships as they docked in Miami; (2) whether it communicated with BBC USA as




                                                     17
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 18 of 20




   part of this process; and (3) the nature of any contact with the masters of the BBC Jade and the

   BBC Moonstone, the Florida port agents, and/or any other Florida entities or persons that were

   engaged, see Schoennmann Decl., Exhs. D–E (Clearance Statements), Dkt. Nos. 50-5, 50-6.

                                             *       *      *

          “A plaintiff faced with a motion to dismiss for lack of personal jurisdiction is entitled to

   reasonable discovery, lest the defendant defeat the jurisdiction of a federal court by withholding

   information on its contacts with the forum.” UnitedHealthcare of Fla., Inc. v. Am. Renal Assocs.

   Holdings, Inc., 2016 WL 8794534, at *1 (S.D. Fla. Dec. 5, 2016). As explained above,

   Defendants’ efforts to deny or downplay their involvement in the at-issue shipments or the

   intermediate stops in Florida raise not only material disputes over jurisdictional facts, but also

   serious questions as to whether Defendants are withholding information regarding their

   respective in-forum contacts. Jurisdictional discovery is therefore warranted.

   II.    American Sugar’s Motion for Jurisdictional Discovery Is Timely

          American Sugar has fulfilled its obligation to file a timely motion for jurisdictional

   discovery. See Mother Doe I v. Sheikh Mohammed Bin Rashid Al Maktoum, 632 F. Supp. 2d

   1130, 1146 (S.D. Fla. 2007) (“The decision to allow jurisdictional discovery is very much a

   product of the timing and nature of any jurisdictional discovery request.”). American Sugar has

   not “waited a substantial amount of time to seek discovery or failed to file a formal motion to

   take discovery.” Elardi v. I.S. Makinen Oy, 2019 WL 6003210, at *3 (S.D. Fla. Nov. 14, 2019).

   Consistent with cases in this Circuit that finding jurisdictional discovery motions were timely,

   American Sugar has filed this motion approximately three-and-a-half months after filing the

   complaint, just 29 days after Defendants filed their Rule 12(b)(2) Motions, and before the

   disposition of those motions. See id. (finding plaintiff’s motion for jurisdictional discovery

   timely where, among other things, it was filed before a ruling on a motion to dismiss, and four


                                                    18
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 19 of 20




   months after the complaint was filed); Birkenfeld v. Lauder, No. 19-cv-21871, Order, Dkt. No.

   68 at 4 (“Plaintiff’s Motion [for jurisdictional discovery] is timely, having been filed just 35 days

   after [the] Motion to Dismiss for Lack of Jurisdiction was filed.”); McCullough v. Royal

   Caribbean Cruises, Ltd., No. 16-cv-20194 (J. Gayles), Order, Dkt. No. 189 (granting

   jurisdictional discovery motion filed 35 days after the motion to dismiss was filed, and over four

   months after filing the second amended complaint).

                                            CONCLUSION

          WHEREFORE, for the foregoing reasons, American Sugar respectfully requests that this

   Court allow American Sugar a period of sixty (60) days within which to conduct discovery on

   issues of personal jurisdiction raised by Defendants (including third-party discovery as

   appropriate), and an additional twenty-one (21) days from the close of the aforementioned

   discovery to file its consolidated response to each of Defendants’ Rule 12(b)(2) Motions.

                             LOCAL RULE 7.1(a)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel hereby certifies that he

   conferred with counsel for Defendants regarding this request in a good faith effort to resolve the

   issues raised in the motion, but the parties were unable to do so.



    Dated: September 29, 2020                   Respectfully submitted,

                                                Miguel A. Estrada (pro hac vice)
                                                Audi K. Syarief (pro hac vice)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, NW
                                                Washington, DC 20036-5306
                                                Telephone: (202) 955-8257
                                                Facsimile: (202) 530-9616
                                                mestrada@gibsondunn.com
                                                asyarief@gibsondunn.com




                                                    19
Case 1:20-cv-22471-DPG Document 59 Entered on FLSD Docket 09/29/2020 Page 20 of 20




                                               Andrea E. Neuman (pro hac vice)
                                               Rahim Moloo (pro hac vice)
                                               Casey Kyung-Se Lee (pro hac vice)
                                               GIBSON, DUNN & CRUTCHER LLP
                                               200 Park Avenue, 47th Floor
                                               New York, NY 10166-0193
                                               Telephone: (212) 351-3883
                                               Facsimile: (212) 351-5303
                                               aneuman@gibsondunn.com
                                               rmoloo@gibsondunn.com
                                               clee@gibsondunn.com

                                               David S. Mandel
                                               David S. Mandel
                                               FBN 38040
                                               MANDEL & MANDEL LLP
                                               169 East Flagler Street, Suite 1224
                                               Miami, FL 33131
                                               Telephone: (305) 374-7771
                                               dsm@mandel.law

                                               Counsel for Plaintiff North American Sugar
                                               Industries Inc.


                                      CERTIFICATE OF SERVICE

           I hereby certify that, on September 29, 2020, the foregoing document was electronically

   filed with the Clerk of Court using the CM/ECF system, which will send notification of such

   filing to all counsel of record.

                                           David S. Mandel




                                                  20
